IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

SERVICES, INC.,

T&H BAIL BONDS, INC. et al., )
Assignee Floyd White )
)
Judgment Creditor, ) C.A. No. N14J-01 761

v. )

)

PREFERRED INVESTMENT )
)

)

)

Judgment Debtor.

Subrnitted: September 12, 2018
Decided: October 30, 2018

Upon Judgment Debtor’s Motion for Reconsideration of Commissioner’s C)rder.
DENIED.

_(M
Floyd White, New Castle, Delaware, pro se.

E. Calvin Harmon, Jr., Esquire, Wilmington, Delaware, Attorney for Judgment
Debtor Preferred Investrnent Services, Inc.

COOCH, R.J.

This 30th day of October, 2018, upon consideration of Judgment Debtor’s
Motion for Reconsideration of Commissioner’s Order as to the Motion to Quash, it
appears to the Court that:

l. On March 6th, 14th, and 22nd of 20 l 8, Judgment Creditor Floyd White
(“White”) filed Notices of Subpoenas upon County Bank, Bank of
Arnerica, WSFS Bank, and TD Bank seeking information pertaining to
Preferred Investment Service, Inc. and several nonparties’ banking

records.l Judgment Debtor filed a Motion to Quash White’s subpoenas
on grounds that White’s requests exceeded the scope of discovery and
were not reasonably calculated to lead to assets that rightfully could be
seized to satisfy White’s judgment. On June l9, 2018, a commissioner
denied Judgment Debtor’s Motion to Quash, and deemed all other
subpoenas as unopposed. Judgment Debtor now seeks reconsideration
of the commissioner’s June 19 Order, pursuant to Superior Court Rule
of Civil Procedure l32(a)(3 )(iv).

2. The parties have raised endless (and often unsupported) contentions in
this post-judgment matter. To very briefly summarize Judgment
Debtor’s Motion for Reconsideration of Commissioner’s Order,
Judgment Debtor asks this Court to reverse the Commissioner’s
decision for a number of alleged factual and legal errors. Primarily,
Judgment Debtor argues that the “Commissioner’s Order (l)
unlawfully expands the scope of discovery, (2) failed to property limit
the discovery requests of White, and (3) relied exclusively on
inadmissible character evidence.”2 lt appears to the Court that the key
issue is the permissible scope of discovery. Thus, the Court must review
the commissioner’s determination that the discovery White sought was
within the broad permissible scope set forth in Superior Court Rule of
Civil Procedure 26(b)(l).3

3. Review of the Commissioner’s decision is governed by Superior Court
Rule of Civil Procedure 132(a)(3)(iv). Rule l32(a)(3)(iv) permits a
judge to reconsider non case-dispositive matters originally considered

 

l None of these four banks have opposed the subpoenas Tr. of Oral Arg., E-file 62202093, at 25,
28-29, T&H Bail Bona's, lnc. et al. v. Preferred Investmem Services, lnc., C.A. No. Nl4J-0176l
(Del. Super. Ct. June l4, 2018).
2 Judgment Debtor’s Mot. for Reconsideration of Comm’r Order, at l.
3 Super. Ct. R. Civ. Pro. 26(b)(l). Rule 26(b)(l) states:
“Parties may obtain discovery regarding anv matter. not privileged which is
relevant lo the subject matter involved in the pending action. whether it relates to
the claim or defense of the party seeking discovery or to the claim or defense of
any other party, including the existence, description, nature, custody, condition
and location of any books, documents, or other tangible things and the identity
and location of persons having knowledge of any discoverable matter. lt is not
ground for objection that the information sought will be inadmissible at the trial if
the information sought appears reasonably calculated to lead to the discovery o|`
admissible evidence.”
Ia'. (emphasis added).

by a commissioner only upon a showing that the commissioner’s order
“is based upon findings of fact that are clearly erroneous, or is contrary
to law, or is an abuse of discretion.”4

Discovery can often be necessarily broad in scope. Not only is
admissible evidence discoverable, but any non-privileged information
reasonably calculated to lead to the discovery of admissible evidence is
also discoverable5 White is a lawful judgment creditor seeking to
enforce a judgment What is “admissible” for the purposes of this
matter, at this stage in the life cycle of the case, is the identity and
location of Judgment Debtor’s assets, wherever they may be.6 In aid of
the lawful execution of his judgment, White must identify what assets
of Judgment Debtor may be properly seized. White must demonstrate
the information sought is relevant to the subject matter involved in the
pending action, and that the information is reasonably calculated to lead
to the discovery of Judgment Debtor’s assets, in whatever form those
assets may be, wherever and to whomever the assets may have been
transferred

In White’s effort to execute judgment on Preferred Investment
Services, Inc., he has crafted numerous subpoenas targeting a number
of personal names and business names. The subpoenas also target a
number of social security numbers and bank account numbers in order
to prevent slight name variations from thwarting the effective execution
of a lawful judgment. White explained the justifications for targeting
the specified parties in his response to the motion to quash and at oral
argument7 While seemingly broad in scope, all of the targets are
apparently connected to Judgment Debtor’s business and financial
dealings. As noted by the commissioner at the June 14, 2018 hearing,
Judgment Debtor’s history of gamesmanship and manipulation of
evidence has forced White to cast this broad net. 8 Thus, the
commissioner’s determination that the information sought was
reasonably calculated to lead to the discovery of assets was not clearly
erroneous, was not contrary to law, and was not an abuse of discretion

 

4 Super. Ct. R. Civ. Pro. l32(a)(3)(iv).

5 See Super. Ct. R. Civ. Pro. 26(b)(l).

6 See Super. Ct. R. Civ. Pro. 69(aa).

7 See Judgment Creditor’s Resp. to Mot. to Quash, at 4-5 (Apr. 2, 2018); Tr. of Oral Arg. at 25~

30.

8 See Tr. of Oral Arg. at 19-21.

Therefore, for the foregoing reasons, Judgment Debtor’s Motion for
Reconsideration of Commissioner’s Order is hereby DENIED.

IT IS SO ORDERED.

l~¢A,/MWL

Richard R. Cooch, R.J.

 

cc: Prothonotary